﻿
Mr. President, I would like to congratulate you, at the outset, on your election to the presidency of the forty-fifth session of the General Assembly and to wish you every success. I would also like to congratulate the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for his continuous and outstanding endeavours in the service of world peace and accommodation among nations.
We live in an era of sweeping aspirations for freedom, liberty, and the establishment of peace among nations. At the same time, it is a period in which tyranny rears its head, trampling cherished values of humanity while grinding into dust the sovereignty of nations.
In Eastern Europe, the fabric of a new spring of nations is being woven before our eyes. In Western Europe, the crystallization of the Community of Europe into a powerful and cohesive alliance of nations continues, transcending barriers and unifying hearts and nations. The enlightened leadership of that great democracy - the United States - reaps the fruits of its victory: the ascendancy, across continents, of the values of liberty and respect for humankind.
A widespread perception has held sway for decades, contending that the thawing of hostilities between East and West would usher in the attainment of global peace. Ostensibly, the consecration of this thaw enhanced the prospect that the world was, indeed, on the threshold of an epoch which would render war obsolete. This optimistic supposition failed to take into account the true and feckless nature of some Middle Eastern and Persian Gulf regimes. The proposition also ignored the fact that this violence-prone and conflict-ridden region became, increasingly, a global sieve for the surpluses of arms. 
Certain States in this region are run by autocratic rulers driven by fanaticism. This combination of destructive capabilities at the disposal of rulers with destructive inclinations has created ominous threats to the peace and security of the region and the world. These are the factors which engendered the crisis in the Persian Gulf. For many years the countries of the world assisted in the military build-up of Iraq. They believed that in so doing they were contributing to the containment of Khomeini's Iran. East and West alike inadvertently created a horrific and dangerous monster.
In 1981 Israel destroyed the Iraqi nuclear reactor. As members know, that action was not universally welcomed. Today, however, the world realizes that the far-reaching military arm of Israel was guided by a far-sighted political outlook. The situation in the region, and even that of mankind as a whole, would have been different had Saddam Hussein been in possession of a nuclear bomb today.
For 10 years the free world continued to shore up and consolidate Saddam Hussein's power. He was provided with quantities of all kinds of weaponry. The Arab countries themselves - including Kuwait - placed at his disposal enormous financial resources to fund the building of his engine of destruction. From Europe and Latin America, from East and West, came the transfer to Iraq's dictator of technological expertise and the means for the development of terrible chemical weapons, which he threatens to use, in accordance with norms of war more brutal and vicious than the laws of the jungle, as he has himself admitted.
Private corporations in the West continued to supply him with the knowledge and technology for his efforts which almost reached fruition; the possession of the nuclear weapon. By their own actions, all those countries contributed to this terrible and pernicious machine which threatens them today.
That megalomaniac tyrant, incapable of weighing his actions rationally, does not subscribe to the logic of balance of terror. That man, who stops at nothing, has already proved to the world his willingness to employ chemical weapons, using them against his own Kurdish countrymen. He has exposed his ruthlessness to the world by sacrificing the lives of hundreds of thousands of Iraqis and Iranians in a futile and nonsensical war which he unleashed against Iran for 8 years. This chilling military might devoid of any morality catapults the world back to the nightmare years of the 1930s and 1940s.
On the eve of his invasion of Kuwait Saddam Hussein threatened to destroy Israel if Israel should attack Iraq or any other Arab country. But he was fully aware that Israel had no intention of attacking Iraq or any other Arab country. As we know, he himself was the one who attacked Iran, and who decimated many of his own people, the Iraqi Kurds. We was the one who invaded Kuwait, who was on the brink of launching an assault and perhaps even of annexing Saudi Arabia and who now threatens to shell and destroy all the oil sources of the Arabian peninsula.
He has trampled upon the sovereignty of nations, and placed the global economy in danger. All the efforts made to achieve global peace, which have already found expression in the rapprochement between nations and political systems, are now overshadowed by a terrible genie which could spew out of the oil wells of the world in pillars of smoke that will eclipse the sun.
At this time, as the General Assembly of the United Nations is in session, Saddam Hussein threatens to attack Israel and bring about its destruction in retaliation for United Nations solutions or resolutions. He cocks a gun at Israel's heart, in the hope of extricating himself from punishment in keeping with international law.
The free world should know that Israel will not sacrifice its security as the price of United Nations decisions aimed at safeguarding their economic well-being and freedom. Israel will know how to defend itself if attacked, and its response will be harsh and painful. This reality, however, does not absolve the international community from the responsibility of taking firm measures to put an end to this regime which is threatening the stability of the entire region and runs the risk of undermining the world economy.
We are witnessing an unfolding drama. The United Nations should not allow this drama to be enshrined in the annals of history as a tragedy.
The latest developments in the Middle East provide us with yet another opportunity to assess and evaluate the Arab-Israeli conflict in the appropriate historical and political light. For decades the underlying causes of this protracted and bitter dispute have stemmed from the refusal of the Arab States, with the exception of Egypt, to recognise the right of Israel to exist. This uncompromising Arab position has been the cause of successive wars imposed on Israel and has manifested itself in venomous anti-Israel propaganda, economic boycotts, acts of terrorism and blatant acts of aggression.
For two generations Arab countries have squandered their natural resources, their wealth and their peoples' well-being in a continuous, all-embracing arms race, with Israel as the target. The awesome toll of this futile and unnecessary undertaking has been and is - but I hope it will not continue to be - the loss of human life, the abandonment of the prospects of development and socio-economic prosperity for the region as a whole and the perpetuation of self-destructive hostility.
Today, a great cry of distress is being heard. From this region of the world, which bestowed upon humanity the Book of Books, the Koran and the New Testament, emanates the cry of humanity and its pleas for mercy, expressed in the prayer of every Jew: "And I will give peace in the land, and ye shall lie down, and none shall make you afraid". (Leviticus, 2616) 
At a time when the cold war is ending and being replaced by an ardent desire for co-operation, a period in which the international community has come to regard the toppling of the Berlin Hall as a symbol of a new era in relations between peoples and Governments, the international community can no longer countenance the continued existence of the solid wall of Arab hostility encircling Israel to stifle that only truly democratic country in the Middle East.
Such a state of affairs must no longer be accepted as a foregone conclusion. It is not a law of nature. This blind hostility by Arab Governments towards Israel should not be allowed to fester as an eternal curse. 
The Iron Curtain is collapsing in Europe. Can we tolerate the continued existence in the Middle East of a "sand curtain", setting that region apart from a world marching towards peace?
Since Israel achieved its independence in 1948 and was invaded by seven Arab States in an attempt to destroy it, Israel has never ceased extending to those countries the offer of peace. Today more than ever before peace is a vital necessity for all the countries of the region. In that spirit, I appeal once again to the leaders of the Arab countries to settle this protracted dispute through direct negotiations, free from all shackles and pre-conditions.
To advance this process, it would be appropriate to initiate and encourage mutual confidence-building measures. Such measures could induce a gradual reduction in hostilities and tensions and the cessation of hostile rhetoric, belligerence and terrorism. That is the, path recently followed by the East and West blocs in achieving the rapprochement that made a significant contribution to reducing the hostilities between the two blocs and led to the collapse of the barriers separating them. A similar process forged the route to the peace agreements between Israel and Egypt.
Should a complete and immediate solution to the dispute prove impossible to achieve, let us build peace step by step. Each step will contribute to the enhancement of mutual understanding, the easing of tensions and the consolidation of good-neighbourly relations. First and foremost, the States of the region should proclaim forthwith the termination of the state of war and should meet, as Israel has proposed many times in the past, in the context of a conference on disarming the Middle East of chemical and other weapons.
Israel extends to its neighbours an offer of broad co-operation to ensure the prosperity and well-being of our peoples and alleviate the suffering of millions of human beings. Israel is prepared to make available to its neighbours the expertise and experience it has acquired, particularly in desalinating sea water and making the deserts flourish. We shall share with our neighbours our experience, our expertise and our technological advances in such fields as solar energy, innovative irrigation techniques and modern agricultural methods, as well as plans for developing road and other communication infrastructures. In so doing we shall meet the challenges of disease, famine and poverty. Together we shall work for the reintegration of the refugees, whose profound misery is the price of the rejection of peace.
If only the Arab states were prepared to foreswear the state of war and embark on the road to peace, they would contribute - I are sure - to finding a solution to the Palestinian problem. In Israel's peace initiative of May 1989, much political and practical thought was given to the ways of grappling with both those challenges. Israel is determined to continue its efforts to ensure the realisation of its peace initiative.
In Israel’s peace initiative the right has been offered to the Palestinian inhabitants of Judea, Samaria and the Gaza district to join as negotiating partners with Israel in determining their destiny and future. This right was never given to the Palestinians by any of the former empires or regimes, including Jordan.
It is the PLO which has been, and continues to be, the obstacle to the fulfilment of this unprecedented opportunity. It is the PLO that cot only carries out repeated acts of terrorism against Israeli civilians, but also brutally murders Palestinians. More than 300 Palestinians have been murdered by the PLO in the wake of Israel's peace initiative, in an attempt to impose a reign of fear and terror, using the same methods as the PLO's ally Saddam Hussein. 
We shall continue to combat terrorism and we reject its perpetrators as interlocutors. But that should not debar the peaceful forces among the Palestinians from joining us forthwith at the negotiating table to further the peace initiative that we have proposed. It is good for them; it is good for us; it is good for the whole region; it is good for the entire world.
These days Israel is adding a new chapter to the epic of its national regeneration. The Soviet Union has unbolted the gates and allowed Jews to return to their ancestral land, a wondrous vision is unfolding before our very eyes: tens of thousands of Jews are regaining their national identity and rejoining their brethren in their homeland.
This historic process is one of the fruits of the transformation taking place in Europe. The ideals of freedom at the basis of respect for human rights and dignity have finally been accepted in the East. Democracy is dawning on the horizon. The Western countries that have adhered to the principles of freedom and democracy have made a significant contribution to this development, as has the firm resolve of successive Presidents of the United States to impart those principles to the peoples of the world.
There has emerged in the Soviet Union a bold, wise and realistic statesman, who has initiated a dramatic turning-point in his country. The walls of hostility between regimes and peoples have finally been dismantled. We are following this course with hope - hope for the Soviet people, for Europe, for ourselves and for mankind as a whole. This transformation has freed liberty and democracy from its chains.
In Israel too we are happy about this transformation, which has enabled our people to return to Zion. We are grateful to the democratic Governments of the world, and especially to Presidents Reagan and Bush, who, by their devotion, have contributed to opening the gates of freedom. 
The Organisation, the community of nations, envisioned as a place of freedom and independence, is overshadowed by a heavy cloud which formed with the passing of the nefarious resolution comparing Zionism with racism.
That resolution - which dares to treat as a racist movement the liberation movement of a people, which, more than any other, has suffered from racism - has become one of the most flagrantly racist propositions of modern times. That resolution sullies the Charter of the United Nations.
For several generations, the people of Israel - which proclaimed to humanity the universal message of peace - has devoted its efforts to bringing about the national renaissance on the land of Israel. The word shalom - peace - represents the essence of all that has been revealed to the people of Israel. It constitutes also its message to humanity. The attainment of peace is the loftiest aspiration of every Jewish person. It is an integral part of his daily prayers. It is the word used both for greeting and farewell. When we meet each other we shake hands and say shalom. meaning peace.	
We say that it is the Creator of the universe Himself who makes peace reign. It is even one of His glories. It is written: "We who makes peace in the heavens, may We make peace upon us."
This longing for peace has always characterized the people of Israel. And it is with this ethos, today as in ancient times, that Israel's hand is extended in peace to all nations. Israel is one of the few countries against which war has been wag@£ continuously since its creation. Israel must assiduously safeguard its security and its future, with the same degree of resolve and determination with which it safeguards its principles and values and strives to achieve peace.
In the spirit of Yom Kippur, this day of forgiveness, the holiest of the holy days for the Jewish people, let our prayer be raised from this rostrum: May the Lord give strength unto His people - and to all mankind. May the Lord bless all peoples, including the people of Israel, and give them peace.
With this prayer in our holy language, I now draw to a close my statement, my remarks and my appeal, in the hope that the appeal will be heeded and will lead to a new era of construction, an era of confidence, of understanding, expectation and co-operation among all peoples, particularly the peoples of the Middle East.
